Citation Nr: 0309005	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  00-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 50 percent disabling.  

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969, and from July 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran an increased rating, from 10 to 30 
percent, for his service-connected post traumatic stress 
disorder.  He responded with a timely Notice of Disagreement 
regarding this assigned disability rating, and an appeal of 
this issue was initiated.  He was provided a Statement of the 
Case by the RO and he subsequently filed a timely substantive 
appeal, perfecting his appeal of this issue.  

The veteran's appeal was initially presented to the Board in 
March 2001, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

In a December 2001 rating decision, the veteran was awarded 
an increased rating, to 50 percent, effective from April 27, 
1998, for his post traumatic stress disorder.  However, 
because there has been no clearly expressed intent on the 
part of the veteran to limit his appeal to entitlement to a 
specified disability rating, the VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, this issue 
remains in appellate status.  

In a June 2002 rating decision, the veteran was awarded 
service connection for diabetes, and a 20 percent initial 
rating was assigned.  He responded with a January 2003 Notice 
of Disagreement regarding his assigned disability rating, 
initiating an appeal of this issue.  This issue will be the 
subject of the remand to follow this decision.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's post traumatic stress disorder is 
characterized by increased irritability, social isolation, 
depressed mood, suicidal thoughts, and alcohol abuse.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for the veteran's post traumatic stress disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 
9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2000 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's March 2001 remand, and April 2001 RO 
letter to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that the VA would attempt to obtain.  The veteran has 
reported that he receives medical care at the VA medical 
facilities in Biloxi and Mobile, AL.  Because VA medical 
treatment has been reported by the veteran, these records 
were obtained.  Records related to the veteran's claim for 
Social Security Disability benefits have also been obtained 
by the RO.  No private medical records have been obtained, as 
no such evidence has been indicated by the veteran.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA 
psychiatric examinations in conjunction with his claim; for 
these reasons, his appeal is ready to be considered on the 
merits.  

The veteran seeks an increased rating for his service-
connected post traumatic stress disorder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

The veteran's post traumatic stress disorder is currently 
rated as 50 percent disabling under Diagnostic Code 9411, for 
post traumatic stress disorder.  The rating criteria provide 
that a 70 percent rating be granted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and; inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

For the reasons to be discussed below, an increased rating in 
excess of 50 percent is not warranted for the veteran's post 
traumatic stress disorder.  

The veteran was afforded VA psychiatric examination in 
November 1998.  He reported such symptoms as intrusive 
thoughts several times per week, frequent nightmares, 
infrequent flashbacks, low energy, poor concentration, and 
social isolation.  He has been married approximately 20 
years, and has a daughter living in his home.  He reported a 
significant problem with irritability and anger; he is easily 
angered by contact with other people, which has resulted in 
violent outbursts in the past.  However, no past or pending 
legal difficulties were reported.  He used to drink quite 
heavily, but reportedly moderates his alcohol consumption 
now.  On objective examination, he was neatly dressed, alert, 
of average to high average intelligence, and cooperative with 
the examiner.  His mood was depressed.  He has thought about 
suicide in the past, but has no plan.  No hobbies or outside 
activities were reported.  The examiner diagnosed post 
traumatic stress disorder and assigned a Global Assessment of 
Functioning (GAF) score of 50.  The Global Assessment of 
Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score 
between 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) 4th Ed. (1994).  

VA outpatient treatment notes from 1997 reflect regular 
outpatient psychiatric counseling sessions approximately once 
every 1-2 months.  He also takes medication for his post 
traumatic stress disorder.  He has been fully oriented at all 
times of record.  According to a March 1998 treatment note, 
the veteran experiences increased depression and 
irritability, but does not experience hallucinations or 
delusions.  No suicidal or homicidal ideation was reported.  
GAF scores have ranged from the 50's to a low of 41, 
according to outpatient treatment records.  

In 1998, the Social Security Administration determined that 
the veteran had been disabled from employment since 1994, due 
in part to his post traumatic stress disorder.  A January 
1998 psychological examination by J.F.C., Ph.D., confirmed a 
diagnosis of post traumatic stress disorder.  The veteran 
reported social isolation, angry outbursts, and depression as 
among his symptoms.  On objective examination, he was fully 
oriented, with normal speech and motor skills, and adequate 
recent and long-term memory.  He was initially anxious during 
the examination, but became pleasant and cooperative over 
time.  He displayed no evidence of loose associations or 
confusion.  He denied hallucinations, delusions, phobias, 
obsessions, and compulsions.  He was competent to manage his 
personal finances.  The examiner diagnosed mild to moderate 
impairment in most occupational tasks.  

A second VA psychiatric examination was afforded the veteran 
in October 2001.  He reported irritability, social isolation, 
poor sleep, nightmares, recurrent thoughts of Vietnam, and a 
lack of interest in most pleasurable activities.  He and his 
wife of 20+ years have three children, of which he currently 
maintains relationships with two of them.  He was employed as 
a fireman until approximately 1994, when he accepted 
disability retirement.  He was also awarded Social Security 
Disability benefits in 1997.  He occasionally visits with 
relatives or goes to the American Legion hall, but he does 
neither of these activities frequently.  He generally avoids 
confrontation with others, due to the possibility of violent 
outbursts.  On objective examination the veteran was 
adequately dressed and groomed, fully alert and rational, and 
without any gross psychopathology.  No abnormal psychomotor 
activity was observed.  His affect was somewhat tense, but 
his speech was relevant, fluent, and well-focused.  His mood 
was depressed and irritable, with a lack of interest in 
activities or his surroundings.  He has experienced suicidal 
thoughts, but has no such plans.  No homicidal thoughts or 
plans were reported.  Concentration and memory were mildly 
impaired.  A history of alcohol, but not drug, abuse was 
reported, with a lessening of alcohol intake in recent years.  
After examining the veteran and his medical history, the 
examiner concluded that his post traumatic stress disorder 
resulted in a moderate employment handicap, but did not 
prohibit employment.  A GAF score of 55 was assigned.  

The veteran's wife and his neighbor contributed written 
statements in December 2002 and January 2003 respectively 
describing the effect his post traumatic stress disorder has 
had on him.  They both stated the veteran was frequently 
angry, withdrawn, and socially isolated.  He spends the 
majority of his time inside, watching television, and he no 
longer enjoys being outdoors, or most other formerly 
pleasurable activities.  

Based on the totality of the medical record, a 70 percent 
rating is not warranted.  While the veteran has had some 
suicidal thoughts, he has never reported any such plans.  
Likewise, no obsessional rituals or compulsions have been 
noted.  His speech has been clear and logical at all times of 
record, and no examiner has questioned his ability to live 
and function independently, or to manage his own finances.  
Both private and VA examination reports have described him as 
alert and fully oriented.  While the veteran has reported 
increased irritability with occasional violent outbursts, he 
has had no legal difficulties related to this impairment.  At 
all times of record, the veteran has been without 
hallucinations and/or delusions, and his personal dress and 
grooming has been adequate.  While the veteran does have 
limited personal contact with others, he has been married for 
approximately 25 years, and maintains at least some contact 
with family and acquaintances.  Overall, the preponderance of 
the evidence is against an increased rating of 70 percent.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  According to the veteran's October 2001 VA 
psychiatric examination, his psychiatric disability results 
in moderate impairment with employment, but does not prohibit 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

For all the foregoing reasons, the Board finds that an 
increased rating in excess of 50 percent is not warranted for 
the veteran's post traumatic stress disorder.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  As a preponderance of 
the evidence is against the award of an increased rating, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 50 percent 
for the veteran's post traumatic stress disorder is denied.  


REMAND

In a June 2002 rating decision, the veteran was awarded 
service connection, with a 20 percent initial rating, for 
diabetes mellitus.  In a subsequent January 2003 written 
statement, entitled "Notice of Disagreement," the veteran 
expressed disagreement with the initial rating assigned for 
his diabetes.  Because the veteran expressed disagreement 
with the initial rating within a year following the initial 
award of service connection and a 20 percent rating, his 
statement is accepted as a Notice of Disagreement by the 
Board.  See Shipwash v. Brown, 8 Vet. App. 218 (1995) 
(holding that the initial assignment of a disability rating 
following an award of service connection is part of the 
original veteran's benefits claim).  Accordingly, the Board 
concludes that because a timely Notice of Disagreement 
regarding this issue has been submitted, a remand is required 
in order for the RO to provide the veteran a Statement of the 
Case.  The U.S. Court of Appeals for Veterans Claims 
(hereinafter Court) held in Manlincon v. West [12 Vet. 
App. 238 (1999)], that, when a notice of disagreement has 
been timely filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999); 
see also 38 U.S.C.A. § 7105(d)(1) (West 2002).  In addition, 
this remand will afford the RO the opportunity to ensure 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The Board next notes that the veteran has appealed the 
initial rating assigned for his service-connected diabetes.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In reconsidering the claim on appeal, the 
RO must weight the possibility of awarding a staged rating 
for the veteran's disability.  

In light of the above, this appeal is REMANDED for the 
following additional development:

The RO should issue a Statement of the 
Case regarding the issue of entitlement 
to an initial rating in excess of 20 
percent for diabetes.  In addition, the 
RO must review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 with 
respect to this issue are fully 
satisfied.  The appellant and his 
representative are hereby notified that, 
following the receipt of the Statement of 
the Case concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If and only if a timely substantive 
appeal is filed should this issue be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



